DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The Examiner acknowledges the amending of claims 1, 10, 15, the cancellation of claim 23 and the addition of claim 24.
Claim Rejections - 35 USC § 112
	The previous 112 rejection is withdrawn due to the current amendments.
Response to Arguments
	The Examiner agrees with the Applicant’s statements that the currently filed amendments differentiate from the art of record.
Allowable Subject Matter
Claims 1-6, 8-13, 15-21 and 24 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1, 10 and 15 outline a vertical cavity surface emitting laser (VCSEL) structure, a method outlining a corresponding structure and a wafer comprising a corresponding structure. The VCSEL is formed to have particular oxide layers designed to control beam divergence. In particular, a first layer is formed to be tapered, the taper occurs such that a small aperture exists at the top and widens at the bottom (towards the substrate), the taper has a particular length of 0.5-2um and has a particular degree of tapering. A second oxide layer is formed closest to the active layer and the substrate and between the first oxidation layer and the active layer (effectively limiting the oxide layers to be formed over the active region) and includes a degree of taper which is less than that of the first oxide layer. The prior art of record was found to teach a plurality of oxide based VCSEL devices which included tapering of the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOD THOMAS VAN ROY whose telephone number is (571)272-8447.  The examiner can normally be reached on M-F: 8AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Manno can be reached on 571-272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/TOD T VAN ROY/Primary Examiner, Art Unit 2828